DOOLING, Acting P. J.
This case is similar to Rousseau v. O’Gara, No. 17019, ante, p. 676 [307 P.2d 376], this day decided. Respondents are attorneys who represented parties adverse to appellant in the prior action, Rousseau v. Hurtado, 122 Cal.App.2d 705 [265 P.2d 580], The amended complaint contains allegations similar to those found in the O’Gara case. Respondents’ demurrer to appellant’s amended complaint was sustained without leave to amend. For the reasons given in our opinion in that case the judgment must be affirmed.
Judgment affirmed.
Kaufman, J., and Draper, J. pro tem.,* concurred.
Appellant’s petition for a hearing by the Supreme Court was denied April 25, 1957.

Assigned by Chairman of Judicial Council.